DETAIL ACTION
	Claims 1-2, 4, 7-9, 11, 14-16 and 18 are allowed in this Office Action 
(Re-numbered 1-11).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments (pages 9-11) dated April 26, 2021, regarding the features of claims 1, 8 and 15, the claimed features “determining a set of current topic scores and a set of desired topic scores, wherein each of the current topic scores and each of the desired topic scores pertain to one of the plurality of topics, and wherein the current topic scores and the desired topic scores correspond to the user”, “graphing a set of current topic nodes that depict a topic-opponent topic relationship of each of the plurality of topics, the graphing based on a plurality of topic weight values and a plurality of opposing topic weight values pertaining to each of the topics; graphing a set of desired topic nodes that depict a desired score pertaining to each of the topics”, “calculating a user position score based upon one or more of the opposing topics, wherein the calculating comprises calculating one or more coefficients pertaining to a position of each of the desired topic nodes relative to their respective current topic nodes, wherein the coefficients are values calculated to optimally shift the current topic nodes to the desired topic nodes”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Yee et al. (US 9,129,227) discloses method for recommending content items is provided that includes: determining a plurality of accessed content 
The prior art Barlaskar et al. (US 2019/0163752) discloses an online system is configured to recommend a live video to a target user by presenting the live video in the target user's newsfeed or other location. The online system receives a plurality of live videos for streaming to its users. To recommend a live video, the online system dynamically identifies a topic of each of the plurality of live videos during the streaming. The online system further selects a group of candidate live videos, each of which has an identified topic matching an interest of the target user. The online system ranks the candidates based on a probability that the target user would positively interact with each candidate live video if the candidate live video is presented to the target user. Then the online system provides a candidate above a threshold level in the ranking for display to the target user, e.g., in a newsfeed of the target user.
	The prior art Langlois et al. (US 2014/0280548) discloses a method for identifying content for a user is disclosed, the method is implemented on a computing device having at least one processor, storage, and a communication interface connected to a 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for 

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/KRIS E MACKES/Primary Examiner, Art Unit 2153